Carley, Judge.
Rizzo appeals from his conviction of robbery and motor vehicle theft. Rizzo’s sole contention on appeal is that the trial judge erred in instructing the jury that it could convict him of both offenses, robbery and motor vehicle theft. Not only was this exact issue decided adversely to Rizzo by this court’s recent decision in Doucet v. State, 153 Ga. App. 775 (1980), Doucet was Rizzo’s co-defendant and was tried separately. Therefore, the facts of the two cases are absolutely identical. This appeal is controlled by Doucet and the trial court’s judgment must be affirmed.

Judgment affirmed.


Quillian, P. J., and Shulman, J., concur.

Submitted April 9, 1980
Decided April 30, 1980.
M. Gene Gouge, for appellant.
Stephen A. Williams, District Attorney, Eugene C. Tutwiler, Assistant District Attorney, for appellee.